Citation Nr: 1307696	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  08-16 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus II as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel





INTRODUCTION

The Veteran served on active duty from March 1956 to April 1975.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Louis, Missouri, which denied the Veteran's claim.

The Board has previously considered this claim.  In September 2011, the Board remanded the claim to the agency of original jurisdiction ("AOJ") for further evidentiary development.  Thereafter, in a January 2013 Supplemental Statement of the Case ("SSOC"), the AOJ continued to deny the Veteran's claim.  For reasons set forth below, however, the Board concludes that there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that he has peripheral neuropathy of the upper extremities as a result of his service-connected diabetes mellitus II.  The Board has determined that additional development is necessary prior to adjudication of the claim, even though such action will, regrettably, further delay an appellate decision in this appeal.

If a VA compensation and pension examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2, 19.9(a) (2012); Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  Moreover, the United States Court of Appeals for Veterans Claims has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall at 271.  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

In its September 2011 remand, the Board directed the VA examiner to review the entire claims folder and provide an opinion as to whether the Veteran's peripheral neuropathy of the upper extremities is proximately due to, or was aggravated by his service-connected diabetes mellitus II.  The examiner was specifically asked to review private treatment records and opinions dated in 2008, and to discuss an April 2008 letter from the Veteran's VA physician, E.E.D., which essentially states that the Veteran has carpal tunnel syndrome, which she says is "a neuropathy," and provides a positive association between the condition and diabetes mellitus.  Review of the VA clinician's opinion, however, reveals no indication that such letter was reviewed or considered by the clinician prior to positing her opinion that it is not clear that the Veteran actually has peripheral neuropathy of the upper extremities.  There is also no discussion by the clinician of the August and October 2008 VA examiner's finding that the Veteran has median neuropathy of the left upper extremity, or why the August 2008 EMG study, which was found to be "consistent with a diagnosis of bilateral median neuropathies at the level of the wrist consistent with a diagnosis of carpal tunnel syndrome" (emphasis added) does not, in her opinion, demonstrate upper extremity neuropathy.  The Board further observes that the examiner appears to emphasize the fact that EMG studies have been confined to the Veteran's upper extremities and no electrodiagnostic studies have been performed on his feet, even though the issue on appeal only involves peripheral neuropathy of the upper extremities and service connection for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus has already been established.

Therefore, although the Board sincerely regrets the necessity of yet another remand, it nonetheless finds that such action is necessary to comply with governing case law and regulations, which mandate that claims be remanded for full compliance with the Board's instructions (see Stegall, supra) and to ensure that the Veteran's claim is fairly adjudicated.  The AMC/RO should arrange for the Veteran to undergo a VA examination only if the clinician who provided the November 2011 opinion is unavailable or is unable to provide the requested opinion without examining the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC/RO should forward the claims file to the clinician who provided the November 2011 opinion, only if available, for a supplemental medical opinion.  The claims folder and a copy of this remand must be made available to the examiner for review of the case.  The examiner must note in the report that a review of the complete claims folder, as well as all virtual records, has been performed. 

The examiner should specifically acknowledge and discuss the April 24, 2008 letter from the Veteran's VA physician, E.E.D., which essentially states that the Veteran has a form of upper extremity neuropathy and provides a positive relationship between the condition and the Veteran's service-connected diabetes mellitus II.  The examiner must also discuss the August 2008 and October 2008 VA examiner's finding that the Veteran has median neuropathy of the left upper extremity, as well as the August 2008 EMG study, which provides a diagnosis of bilateral median neuropathies of the wrists.  

Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has upper extremity peripheral neuropathy, and if so, whether it is at least as likely as not (50 percent or greater probability) that the condition was caused or, alternatively, permanently aggravated by service-connected diabetes mellitus II.  If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected condition before the onset of aggravation.

The examiner should note that "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

If the examiner finds that the Veteran does not have upper extremity peripheral neuropathy, she must explain her conclusion in detail, including, if applicable, whether  carpal tunnel syndrome is or is not considered a neuropathy.

If the examiner finds that it is impossible to provide the requested opinion without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history), and addresses such matters as whether there is inadequate factual information upon which to base an opinion, or the question falls outside of the limits of current medical knowledge or scientific development.

2.  If the VA examiner who provided the November 2011 opinion is not available, the claims folder should be referred to an examiner in the appropriate specialty for a supplemental medical opinion addressing the aforementioned.  If the examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.

3.  Thereafter, the RO/AMC should ensure that the requested development has been fully performed.  See Stegall, supra.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





							(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

